In a proceeding for the construction of a will, the petitioner-executor appeals from so much of a decree of the Surrogate’s Court, Kings County, dated March 27, 1962: (1) as adjudged that said will revoked a “Totten Trust” savings bank account maintained by the testator for the benefit of his widow; (2) as contained further directions in accordance with said adjudication; and (3) as allowed to the respondent special guardian the sum of $600 as compensation for his services. Decree affirmed, with costs to the special guardian, payable out of the estate. The $600 allowance is deemed by us to include the services rendered by the special guardian incident to this appeal. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur. [33 Misc 2d 497.] 9 Mary v. Home Title Guaranty